UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K ☒ ANNUAL REPORT PURSUANT TO SECTION15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35832 A. Full title of plan and the address of the plan, if different from that of the issuer named below: Science Applications International Corporation Retirement Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Science Applications International Corporation 12010 Sunset Hills Road Reston, VA 20190 SCIENCE APPLICATIONS INTERNATIONAL CORPORATION RETIREMENT PLAN
